Citation Nr: 0814388	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-22 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include generalized anxiety disorder (GAD) and 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to August 
1946.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO).

The Board notes that entitlement to service connection for 
"nervousness" was denied by a rating action issued in 
September 1946.  The veteran did not appeal this denial.  At 
that time, despite a notation of nervousness on his August 
1946 separation examination, there was no current diagnosis 
of any psychiatric disorder; thus, service connection had 
been denied.  However, the record now contains diagnoses of 
GAD.  Claims that are based upon distinctly and properly 
diagnosed diseases or injuries, as here, must be considered 
separate and distinct claims.  As a consequence, the two 
claims filed in this case must be considered independently 
because they rest on distinct factual bases.  See Boggs v. 
Peake, No. 07-7137 (Fed. Cir. Mar. 26, 2008); Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, the issue is 
as noted on the title page.

In April 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has asserted that he suffers from PTSD as a 
direct result of his World War II service in France and 
Germany.  He stated that he had taken part in the closing 
phases of the Battle of the Bulge.  He said that he had seen 
dead bodies and had been subjected to bombing.  He also 
reported that he had received the Combat Infantryman's Badge, 
a Purple Heart, and a Bronze Star.  Therefore, he believes 
that service connection for PTSD should be awarded.

The Board notes that the evidence of record does not indicate 
what his military occupational specialty was, nor does it 
show that he had received any combat awards or badges.  
However, it is also noted that the veteran's service medical 
records appear to be incomplete and his personnel records are 
missing, reportedly having been destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  Despite this 
fact, there is no indication that the veteran was ever 
informed by the RO of the alternative sources of information 
he could provide to establish his involvement in combat. 

Moreover, because the veteran's personnel records were 
destroyed in the 1973 fire, VA and the Board have a 
heightened duty to assist him in establishing engagement in 
combat.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  As 
a consequence, the Board finds that an attempt must be made 
to locate the histories of the units with which he served 
while in France and Germany from late 1944 to early 1945.  

The Board also finds that a VA examination would be helpful 
in this case, particularly in light of the finding of 
nervousness at the time of the August 1946 separation 
examination and the current outpatient diagnoses of GAD.  
There is no opinion in the record as to any etiological 
relationship between this current diagnosis and his period of 
service.  The veteran must be advised of the importance of 
reporting to the examination, and of the consequences of 
failing to so report.  38 C.F.R. § 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be informed of the 
types of alternative evidence that he can 
submit in order to establish his 
engagement in combat with the enemy (award 
citations, "buddy" statements, 
contemporaneous letters, etc.).  

2.  Locate and associate with the claims 
folder the unit histories of the 69th 
Infantry Division, 271st and 273rd Regiments 
from September 1944 to April 1945 in order 
to ascertain whether the units were 
engaged in combat with the enemy.  If 
these records cannot be located, it must 
be so stated, in writing, for inclusion in 
the claims folder.

3.  Afford the veteran a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner must indicate in the 
examination report that the claims folder 
was so reviewed.  The examiner must state 
whether it is at least as likely as not 
that the veteran has a psychiatric 
disability, to specifically include PTSD 
and GAD, that is at least as likely as not 
related to or had its onset during 
service.  In offering this assessment, the 
examiner must acknowledge the veteran's 
in-service and post-service complaints as 
well as the complaint of nervousness noted 
during the August 1946 separation 
examination (that is, whether this 
notation represents the onset of a chronic 
anxiety disorder).  

All indicated special studies deemed 
necessary must be performed.  A complete 
rationale for any opinions expressed must 
be provided in a legible report.

4.  After the above-requested development 
has been completed, the veteran's claim 
for service connection for an acquired 
psychiatric disorder, to include GAD and 
PTSD, must be readjudicated.  If the 
decision remains adverse to the veteran, 
he and his representative must be provided 
with an appropriate supplemental statement 
of the case, and an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

